Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/22 has been entered.
Allowable Subject Matter
Claims 1-8, 10-21, 24-28, 31-35 are allowed.
Regarding claim 1, the prior art does not teach or suggest “An optical system configured to receive light from a projector and configured to redirect the light” including the specific arrangement for “the light being Bragg-matched to the first hologram structures at input angles from the projector and output angles towards the second hologram structures” as set forth in the claimed combination(s).
With respect to claims 2-8, 10-17, 31-35, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
Regarding claim 18, the prior art does not teach or suggest “A display system” including the specific arrangement for “the light being Bragg-matched to the first layer of holograms at input angles from the projector and at the plurality of output angles, the plurality of output angles being towards the second layer of holograms.” as set forth in the claimed combination(s).
With respect to claims 19-21, these claims depend on claim 18 and are allowable at least for the reasons stated supra.
Regarding claim 24, the prior art does not teach or suggest “An electronic device” including the specific arrangement for “wherein the projector is configured to adjust the light projected by the projector based on a change in position of the substrate relative to the projector as identified based on the sensor data generated by the optical sensor.” as set forth in the claimed combination(s).
With respect to claims 25-27, these claims depend on claim 24 and are allowable at least for the reasons stated supra.
Regarding claim 28, the prior art does not teach or suggest “An optical combiner configured to receive light from a projector and configured to redirect the light onto a focal point” including the specific arrangement for “the light being Bragg-matched to the optical diffuser at the angle external to volume and at the plurality of angles” as set forth in the claimed combination(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872